Citation Nr: 1133484	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-08 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to secondary service connection for hypertension.  

2.  Entitlement to an initial rating higher than for 30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran performed active military service from August 1963 to December 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that in pertinent part granted service connection for post-traumatic stress disorder (PTSD) and assigned a 30 percent rating.  This appeal also arises from a November 2006 rating decision that denied service connection for hypertension, claimed secondary to service-connected disability.

In October 2009, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

In January 2010, the Board remanded this claim for additional development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the Veteran was examined and an opinion was offered.  The case has been returned to the Board and is ready for further review. 


FINDINGS OF FACT

1.  The Veteran's hypertension was manifested more than one year after service and is not related to service or to service-connected disability.   

2.  The Veteran's PTSD has been manifested by no more than mild occupational and social impairment with depression, anger, irritability, anxiety, and chronic sleep impairment, but with otherwise satisfactory routine behavior, self-care, and normal conversation.


CONCLUSIONS OF LAW

1.  The criteria for secondary service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  

2.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's higher initial evaluation claim for PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

As to the claim for secondary service connection, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in August 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  And the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  Next, VA medical opinions and examinations pertinent to the issues on appeal were obtained.  See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate.  As to the PTSD, the examinations provided adequate basis for rating the Veteran's disorder.  As to the hypertension, the examinations were conducted after a review of the file and the examinations provided an adequate nexus opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.   

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disability which is proximately due to or the result of a service-connected disease or injury can be service connected.  See 38 C.F.R. § 3.310 (2010).  The United States Court of Appeals for Veterans Claims (Court) clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  

To establish a claim for secondary service connection, a Veteran must demonstrate that a current disability is the result of a service-connected disability.  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Evidence

The Veteran claims that his hypertension is related to his service-connected amputation of the left hand.  The service treatment records show no diagnosis or treatment for hypertension.  In June 1967 during service, his blood pressure was documented as 140/120.  

On VA examination in January 1968, the Veteran's blood pressure was 120/90.  VA outpatient treatment records dated beginning in October 1969 show that the Veteran was taking blood pressure medication.  

Private records show that in August 2005 the Veteran underwent cardiac evaluation.  His history was reported to be notable for essential hypertension.  He was on blood pressure medication.  His blood pressure was 132/90.  

The Veteran was examined by VA in July 2008.  He reported that he has been diagnosed with hypertension for the last 30 years and that he has been taking medication for hypertension since that time.  He reported currently being on medication for his hypertension.  On examination his blood pressure was recorded as 157/90.  Hypertension was diagnosed.  The examiner stated that the Veteran reported having hypertension approximately two years after service discharge.  The examiner reported that the records do not show that his blood pressure was consistently high in the military.  The examiner stated that in January 1968 the Veteran's blood pressure was 120/90.  The examiner reported that the medical records do not show a consistent history of hypertension.  She went on to say that traumatic amputation or any kind of stress can increase blood pressure transiently.  She indicated that there is no medical evidence that it can cause hypertension two years after discharge.  It was noted that there is no indication that the Veteran's blood pressure was high during his discharge physical.  She concluded that therefore it was her opinion that it is less likely than not that the Veteran's hypertension is related to his service-connected injury.  

During his hearing before the Board in October 2009, the Veteran stated that his hypertension began since the early seventies and he was treated by a private examiner and was subsequently treated by VA beginning in 1998 or 1999.  

In May 2010, the Veteran's claims file was reviewed by a VA clinician.  It was noted that in service, the Veteran's blood pressures were 120/78 and 130/82 in 1965.  In 1966 his pressures were 116/72 and 128/84.  In June 1967 his blood pressure was 140/20 following amputation.  It was noted that after service, his blood pressure was 120/90 in January 1968 and that thereafter there is no other documentation until 1999 when he was seen by VA.  The clinician pointed out that the Veteran was noted to have a history of hypertension but there are no records in the file between 1969 and 1999 documenting a diagnosis or treatment of hypertension.  The examiner stated that it is a known medical fact that pain can cause elevation of blood pressure and that the blood pressure documented while the Veteran hospitalized for the amputation is consist with this known facts.  It was reported that there is no evidence in the service treatment records that document that the Veteran was diagnosed with hypertension while on active duty and though diastolic pressure was somewhat elevated in 1969, a diagnosis would not be made with one single blood pressure that was mildly elevated.  

Therefore, she opined, it is less likely than not that the Veteran's hypertension was diagnosed in service or within a year of separation from service.   It was stated that the examiner has completed a medline review of medical literature crossing upper extremity amputation and hypertension.  It was stated that there is no information in the medical literature relating that upper extremity amputation would aggravate hypertension making hypertension harder to treat.  She concluded that therefore the amputation has less likely than not aggravate the Veteran's hypertension making it harder to treat.  The rationale was that there is no evidence of aggravation.  The examiner went on to opine that the Veteran's hypertension has not been aggravated by the Veteran's diabetes mellitus because there is no indication of aggravation.  The examiner also reported that regarding the Veteran's PTSD, it is known that essential hypertension has not been directly related to anxiety or neurosis and that while it is well known that stress transiently elevates blood pressure, this is a normal response and such temporary elevation does not aggravate or cause the underlying condition of hypertension.   It was opined that therefore following review of medical literature, the Veteran's hypertension is less likely than not secondary to service-connected PTSD and that the PTSD does not aggravate the hypertension.   

Discussion

Upon review of the file, the Board finds that the evidence does not support a finding that service connection is warranted.

As to direct service connection, there is no showing of hypertension in service or within the first post service year.  While the evidence reveals that the Veteran currently suffers from hypertension, the competent, probative evidence of record does not etiologically link this disability to his service or any incident therein.  As noted, service treatment records are silent regarding any complaints or findings for hypertension during service.  The one elevated reading documented has been found to be transient and connected to his pain at the time due to his amputation.  Further, there is no lay or medical evidence of a continuity of symptomatology since service in the instant case.  In this regard, the Board observes that the Veteran has not reported that he had problems with hypertension since service.  He reported in July 2008 that he was diagnosed 30 years prior (i.e., 1978) and during his hearing before the Board, he testified that he was diagnosed in the early 1970's.  When he underwent an evaluation by VA for another disorder in June 2006, he reported having hypertension for 10 years.  A reading in 1968 was 120/90.  He was discharged in 1967, he has not indicated that his high blood pressure was diagnosed in service or within the first service year, and neither has he contended any continuity since service.  

The Veteran specifically contends that his hypertension is secondary to his service connected amputation of the left hand.  For purposes of establishing secondary service connection, there is a current disorder, hypertension, and the Veteran has a service connected disorder of amputation of the left hand.  However, despite his contentions, the Veteran has neither produced nor identified evidence showing that his service-connected left hand amputation either caused or aggravated the hypertension. 

On the other hand, VA examiners have concluded that the hypertension is not related to the service-connected left hand amputation as well as not related to service-connected diabetes, or service-connected PTSD.  In essence, the VA examiners provided reasoned opinions, based on complete review of the record, interview, and in July 2008, an examination.  In assigning high probative value to these opinions, the Board notes that the examiners had the claims file for review, specifically discussed evidence contained in the claims file, and reviewed his history.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the Board finds the VA examiners' opinions to be of great probative value.  Absent competent evidence showing that hypertension is related to any of the Veteran's, service-connected disorders, service connection on a secondary basis must be denied.

The Board has considered the Veteran's statements concerning the etiology of his hypertension.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such. However, the Board finds that the Veteran is not competent to state his hypertension related either to service or to any service-connected disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of this claimed disability is far too complex a medical question to lend itself to the opinion of a layperson.

In light of the above discussion, the Board must conclude that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, and there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


Higher Initial Rating for PTSD

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38  U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the  disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD has been rated as 30 percent disabling under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2010).  Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent disability rating for posttraumatic stress disorder is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The regulations require that when examiners are not able to distinguish the symptoms and degree of impairment due to PTSD versus any other diagnosed psychiatric disorder, VA must consider all psychiatric symptoms in the adjudication of the claim.  Thus, unless a VA examiner, based on a review of the record concludes that some of the Veteran's psychiatric symptoms are unrelated to the Veteran's PTSD, those symptoms that cannot be distinguished from his service-connected PTSD must be considered in rating his disability.  Mittleider v. West, 11 Vet. App. 181 (1998); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for PTSD.

The Evidence

VA records show that the Veteran was seen requesting information concerning PTSD services available to him in February 2004.  He reported that he was in the process of getting a divorce from his wife.  He stated that he was working in the insurance business.  The diagnosis was, PTSD, and the GAF was 60.  

The Veteran was examined by VA in June 2006.  He complained of trouble sleeping.  He reported having a good relationship with his parents and noted that he had no siblings.  He stated that he was married and the relationship was not so good but that he had a good relationship with his children.  On examination, his orientation was noted to be within normal limits.  Appearance and hygiene as well as behavior were appropriate.  Affect and mood were normal.  Communication, speech, and concentration were normal.  Panic attacks were absent.  There were no delusions and no hallucinations.  Obsessional rituals were absent.  Thought processes were appropriate and judgment was not impaired.  Abstract thinking and memory were normal.  Suicidal and homicidal ideation were absent.  PTSD was diagnosed and the GAF was noted to be 80.  The examiner stated that the Veteran's impairment is not enough to interfere with social or occupational functioning.  

The Veteran was examined by VA in May 2010.  The claims file was reviewed.  He reported having daily intrusive thoughts and memories related to Vietnam.  He also stated that he has problems with irritability and angry outbursts.  He reported having sleep problems.  He reported having no current treatment.  It was noted that he lives with his wife of 42 years and that they are having increasing problems due to his irritability.  He reported also getting angry with his friends.  He noted that he has a good relationship with his children.  It was reported that the Veteran worked as a private insurance agent.  The examiner found that the Veteran's social and occupational functioning had not changed since the last examination.  On examination, it was noted that the Veteran was casually and appropriately dressed, well groomed and with excellent hygiene.  He was oriented times 4.  His affect was restricted and his mood mildly depressed.  He had fair eye contact, but was nervous throughout the examination.  Memory, attention and concentration were within normal limits.  There was no impairment of thought processes or communication.  He denied suicidal or homicidal ideation or intent.  He admitted to angry outbursts toward others.  PTSD was diagnosed and a GAF of 70 was assigned.  

The examiner stated that the diagnosis of PTSD is consistent with the DSM-IV criteria.  It was noted that the Veteran continues to have recurrent and distressing recollections and distressing dreams of the event.  He feels detached from others and has a restricted range of affect.  He has persistent symptoms of increased arousal, difficulty falling and staying asleep, irritability and difficulty with concentration.  It was stated that the Veteran has moderate impairment with respect to social functioning.  He has friend and a good relationship with his children, but becomes angry with his wife, friends and people he does not know.  It was stated that he has mild occupational impairment by needing to sleep later due to insomnia.  It was noted that he is able to arrange his own work schedule and there has been no time lost from work.  The examiner stated that as to the 70 GAF score, the mild range of impairment was chosen due to the Veteran's ability to maintain friendships and meaningful relationships with his friends and family.  

Discussion

According to the American Psychiatric Association's Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM-IV), a Global Assessment of Functioning (GAF) score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing in school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or co- workers).  A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and having some meaningful interpersonal relationships.  A GAF score of 71-80 is reflective of transient symptoms if present at all, and expectable reactions to psychosocial stressors (e.g. difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning.  A GAF score of 81-90 reflects absent or minimal symptoms.  
 The Board finds that a rating in excess of 30 percent for the Veteran's service-connected PTSD is not warranted at any time during the pendency of the appeal.  The medical evidence shows that the Veteran's GAF scores were noted as 80 and 70, which were indicative of transient symptoms and mild symptoms respectively.  .  

On VA examination in June 2006, the examiner opined that the Veteran's PTSD did not interfere with social or occupational functioning and in May 2010, the examiner found that this had not changed.  It was also stated that he had a mild range of impairment.  Although the evidence shows some disturbances of mood and social impairment, the evidence as noted above does not demonstrate that the Veteran had a flattened affect; circumstantial, circumlocutory, or stereotyped speech; or difficulty in understanding complex commands.  The evidence also does not reflect any impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  Therefore, the Board finds that the medical evidence does not support a rating greater than 30 percent for the Veteran's service-connected PTSD, as his overall symptomatology more nearly approximates the criteria for a 30 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010). 

The Board recognizes the Veteran's contention as to the severity of his PTSD.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of a rating in excess of 30 percent for PTSD.

Other Considerations

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service- connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service- connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria for the Veteran's service-connected PTSD reasonably describe his disability levels and symptomatology and provide for greater evaluations for more severe symptoms.  In terms of marked interference with employment, the Veteran reported that he worked as an insurance agent and that he had no days missed from work.  Moreover, he has stated that he has had no treatment for the disorder and there is no evidence that he was hospitalized due to this disability.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate. Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. In this case, there is no evidence that the Veteran is presently unemployable and he has not so contended.  Rather, as noted above, the Veteran reported at the VA examinations that he works as an insurance agent and he stated that he does not miss work due to his PTSD.  The Board thus finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable due to service-connected disability.

Accordingly, the Board finds that an initial rating in excess of 30 percent is not warranted for the Veteran's PTSD at any time during the pendency of the appeal.  The preponderance of the evidence is against the assignment of any higher initial rating for PTSD.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Secondary service connection for hypertension is denied.  

An initial rating higher than for 30 percent for post-traumatic stress disorder is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


